Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the opening to extend through the first and second sintered layers; claim 2 requires the opening to extend “completely” through the surface electrode, which also includes the plating layer.  In view of what is actually disclosed in the specification, it would appear that claim 2 should require the opening to extend completely through the first sintered layer and the second sintered layer.  Claim 2 is interpreted as such in the prior art rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0276401 A1 (“Nakayama”, made of record via IDS) in view of U.S. 2014/0022699 A1 (“Wakaki”, made of record via IDS) and U.S. 6,426,154 B1 (“Naba”).
Considering claims 1 and 2, Nakayama discloses a wiring substrate comprising a co-fired insulating substrate (viz. LTCC) made of a plurality of glass ceramic sheets and a plurality of plated electrodes located on the uppermost glass ceramic layer of the insulating substrate, each of the plated electrodes made of a respective conductor layer and a respective plated metallic layer (Nakayama ¶ 0001-0009 and 0025-0027).  The conductor layer is shown to span a greater lateral dimension than does the respective plated metallic layer deposited thereupon, wherein the portion of the conductor layer having said greater lateral dimension (termed “edge portion” 31 by the reference) extends beyond a periphery of a respective plated metallic layer and is covered by a covering 4 made of a co-fired ceramic; id. ¶ 0026-0034 and Figs. 2-4).  As clearly shown in the figures of the reference, the covering 4 does not cover the plated metallic layer.  Nakayama is analogous, as it is from the same field of endeavor as that of the instant application (cofired wiring boards).  Nakayama differs from the claimed invention because 1) it does not disclose a triple-layered electrode as required by claim 1, and 2) it does not disclose the presence of openings at a peripheral section of its plated electrode.
Re: deficiency 1), in the field of circuit boards, a multilayered conductor having the characteristics recited in claims 1, 5, and 6 is known.  Specifically, Wakaki teaches a multilayered conductor having, in sequence from an insulating material, a first region containing metal powders and a relatively higher proportion of an inorganic oxide, a second region disposed over the first region and containing metal powders and proportion of an inorganic oxide lower than the corresponding proportion in the first region, and a plating layer disposed over the second region, wherein the inorganic oxide may be Al2O3 (Wakaki e.g. abs and ¶ 0036-0038).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Wakaki may be combined with the wiring board of Nakayama, because the conductor of Nakayama is also one having a region formed from a conductor paste and a metallic plating located over the region formed from a conductor paste, wherein the precursor material for forming the conductor may be simultaneously formed with the ceramic insulating base by cofiring.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have formed the conductors in Nakayama using the teachings re: the multilayered conductor of Wakaki (using the first and second regions of Wakaki to form the conductor layer of Nakayama and using the plating layer of Wakaki to form to plated metallic layer of Nakayama, for the various advantages stated in Wakaki such as improved peeling resistance (e.g. id. ¶ 0013).
Re: deficiency 2), in the field of circuit boards, it is known that conductors having peripheral regions of reduced thickness and reduced width (as shown in Figs. 3 and 4 of Nakayama) reduces stress and suppresses peeling (Nakayama ¶ 0031 and 0032; Naba col. 7 line 22-42).  In addition to the thinning of peripheral regions as mentioned, Naba teaches that formation of holes at a peripheral region of a conductor, including holes that traverse the entire thickness of the peripheral region, is also effective at reducing stress and suppressing peeling once the conductor is formed on a ceramic substrate (Naba col. 8 line 25 – col. 9 line 8 and Figs. 8-13).  In view of the teachings of Naba, the two types of modification to the peripheral regions of conductors are thus deemed to be techniques known in the art for accomplishing the same intended purpose (namely, reduction of stress and suppression of peeling).  As such, person having ordinary skill in the art has reasonable expectation of success that the two techniques may be combined.  As applied to the plated electrodes of Nakayama and Wakaki, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have introduced through holes into the tapered edge portion of the conductor layer (which is constituted of two sintered layers in the plated electrode of Nakayama and Wakaki), as doing so reduces stress and suppresses peeling.
Considering claim 3, the through holes discussed above are holes.
Considering claims 5 and 6, the teachings of Wakaki as discussed in ¶ 8 above read on claims 5 and 6.
Response to Arguments and Additional Comments
In view of amendments to claim 1, all prior art rejections set forth in the previous Non-Final Office Action have been withdrawn.
Incorporation of subject matter from ¶ 0106 of the specification (re: filling of the opening with material originating from precursor of the superficial base ceramic layer) into claim 1 would define such a hypothetical claim over the rejection set forth above.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781